DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
The languages used in Claims 1-20 are more like machine translation sentence and difficult to understand, sometimes confusing.
Applicant is recommended to review/rephrase Claims 1-20 to make them more readable and clear.  Below are some suggestions for reference:
1. Adding “the” in front of the nouns (e.g. three-dimensional shat data, object, virtual viewpoint image and silhouette) which have already been recited in the same claim or claims on which the current claim depends.
2. Considering avoiding using unconventional phrases such as from images based on image capturing from a plurality viewpoints (Claim 1 line 3), an object that behaves as a moving object during a part of a period of the image capturing (Claim 1 lines 8-9),  based on that it is not possible for the first generation unit to generate three-dimensional shape data on an object that behaves as a moving object during a part of a period of the image capturing, three-dimensional shape data on the object generated in the past to the apparatus that generates a virtual viewpoint image (Claim 1 lines 10-14).
3. Consider eplacing which in last line of Claim 2 with “the silhouette images” to make it clear that the cited which are not the plurality of viewpoints immediately before the which and replacing which in last line of Claim 3 with “the three-dimensional shape data of the object” to make it clear that the cited which is not the image capturing which is immediately before the which.
4. Suggest adding “an” in front of equipment used in a track and field event (Claim 9 last line).
5. Suggest replacing base on (Claim 14 line 9) with “based on”.
6. Claims 17 and 19 recite
wherein
in generating, three-dimensional shape data on an object that behaves as a moving object during a part of a period of the image capturing is generated and 
in outputting, based on that it is not possible to generate three-dimensional shape data on an object that behaves as a moving object during a part of a period of the image capturing in generating, three-dimensional shape data on the object generated in the past is output to the apparatus that generates a virtual viewpoint image.
Considering repositioning the phrases in generating after three-dimensional shape data on an object that behaves as a moving object during a part of a period of the image capturing is generated and in outputting after three-dimensional shape data on the object generated in the past is output to the apparatus that generates a virtual viewpoint image to make the claim more readable.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first generation unit, output unit in claim 1-6/10/12-13; second generation unit in Claim 2/7/10-13; save unit in Claim 3/15; computation unit in Claim 4/16; acquisition unit in Claim 14; generation unit in Claim 14/15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites a first generation unit configured to generate three-dimensional shape data on a moving object from images based on image capturing from a plurality of viewpoints (lines 2-3).  It is unclear whether it means to generate the shape data of an object or to generate the shape data on an object.  If it is the later, then Claim 1 is subjected to 35 USC 112(a) written description rejection since the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Furthermore, Claim 1 recites the output unit outputs, based on that it is not possible for the first generation unit to generate three-dimensional shape data on an object that behaves as a moving object during a part of a period of the image capturing, three-dimensional shape data on the object generated in the past to the apparatus that generates a virtual viewpoint image (lines 10-14). It is unclear whether this object and the object cited before (line 8) are the same object or not.  In addition, there is insufficient antecedent basis limitation of the past in the claim.
Claims 2-12 are rejected due to their dependency on Claim 1.
Regarding Claim 13, Claim 13 recites a first generation unit configured to generate three-dimensional shape data on a moving object from images based on image capturing from a plurality of viewpoints (lines 2-3) and the second generation unit generates, based on that it is not possible for the first generation unit to generate three-dimensional shape data on an object that behaves as a moving object during a part of a period of the image capturing, the virtual viewpoint image based on three-dimensional shape data on the object generated in the past (lines 9-13).  Similar rejection rationale applied to Claim 1 is applied to Claim 13.
Regarding Claim 14, Claim 14 recites an acquisition unit configured to acquire three-dimensional shape data on a moving object (lines 2-3) and the acquisition unit acquires three-dimensional shape data on an object generated in the past (lines 9-13).  Similar rejection rationale applied to Claim 1 is applied to Claim 14.  Furthmore, Claim 14 recites an acquisition unit configured to acquire three-dimensional shape data on a moving object, which is generated based images based on image capturing from a plurality of viewpoints.  It is unclear what the 
Claims 15-16 are rejected due to their dependency on Claim 14.
Regarding Claims 17 and 19, Claims 17 and 19 recite generating three-dimensional shape data on a moving object (line 3 and 4 respectively). It is unclear whether it means to generate the shape data on an object or to generate the shape data of an object.  
Regarding Claims 18 and 20, Claims 18 and 20 recite saving, in a case where an object having been moving between frames of a moving image captured from a plurality of viewpoints becomes motionless, three-dimensional shape data on the object (lines 2-4 and 3-5 respectively).  It is unclear the relationship between the moving image and frames and what a moving image means.  In other word, it is not clear whether the moving image is moving or an object within the image is moving and how one single image is able to have multiple frames.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 20 are rejected under 35 U.S.C. 102(1) as being anticipated by Kirk et al. (US 2013/0321593 A1).
Regarding Claim 18, Kirk discloses an image generation method, comprising: 
saving, in a case where an object having been moving between frames of a moving image captured from a plurality of viewpoints ([0003]: Free Viewpoint Video (FVV) is created from images captured by multiple cameras viewing a scene from different viewpoints) becomes motionless, three-dimensional shape data on the object ([0033]: for static or non-moving elements of the scene, previously received 3D geometry or texture data can be cached locally on the client); and 
generating a virtual viewpoint image by using the saved three-dimensional shape data ([0003]: in a FFV each end user can interactively generate synthetic (i.e., virtual) viewpoints of each scene on-the-fly while the video is being rendered and displayed and [0033] see above.  [0008]: The video for the synthetic viewpoint is then rendered by the client using the received 3D geometry and texture data).

Regarding Claim 20, Claim 20 is in similar scope to Claim 18 except in the format of “non-transitory computer readable storage medium”.  Kirk discloses non-transitory computer readable storage medium ([0069]-[0072] and Fig.7). Therefore the rejection to Claim 18 is also applied to Claim 20.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Kirk et al. (US 2013/0321593 A1).
Regarding Claim 13, AAPA discloses a system comprising: 
a first generation unit configured to generate three-dimensional shape data on a moving object from images based on image capturing from a plurality of viewpoints ([0002]: The virtual viewpoint video image such as this is generated from video images captured from a number of directions at the same timing by using a plurality of cameras installed so as to surround an object. [0003]: at the time of the generation of a virtual viewpoint video image, first, three-dimensional shape data representing the three-dimensional shape of an object existing in the image capturing scene is generated. Specifically, a silhouette image obtained by extracting the silhouette of an object is generated by performing foreground/background segmentation processing to segment into the object that is the foreground and the other background by taking each frame (still image) of the video images captured by a plurality of cameras as a target. Then, from the obtained silhouette image, three-dimensional shape data representing the three-dimensional shape of the object is generated); and 
a second generation unit configured to generate a virtual viewpoint image based on three-dimensional shape data generated by the first generation unit ([0003]: Then, a video image representing an appearance from a virtual viewpoint is obtained based on information on the virtual viewpoint specified by a user and the three-dimensional shape data.  [0008]: [0008]: The video for the synthetic viewpoint is then rendered by the client using the received 3D geometry and texture data), wherein 
the first generation unit generates three-dimensional shape data on an object that behaves as a moving object during a part of a period of the image capturing ([0003]:  Specifically, a silhouette image obtained by extracting the silhouette of an object is generated by performing foreground/background segmentation processing to segment into the object that is the foreground and the other background by taking each frame (still image) of the video images captured by a plurality of cameras as a target. Then, from the obtained silhouette image, three-dimensional shape data representing the three-dimensional shape of the object is generated.  [0005]: a silhouette image is generated by using the background difference method).
the second generation unit generates, based on that it is not possible for the first generation unit to generate three-dimensional shape data on an object that behaves as a moving object during a part of a period of the image capturing, the virtual viewpoint image based on three-dimensional shape data on the object generated in the past.
However Kirk discloses for static or non-moving elements of the scene, previously received 3D geometry or texture data can be cached locally on the client, eliminating the need for redundant data transfers ([0033]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kirk into that of AAPA and to make the acquisition unit to acquire three-dimensional shape data on an object generated in the past, which behaves as a moving object during a part of a period of the image capturing, base on that the object that behaves as a moving object during a part of a period of the image capturing becomes motionless since Kirk teaches the 3D shape data are redundant data.

Regarding Claim 14, AAPA discloses an image processing apparatus comprising: an acquisition unit configured to acquire three-dimensional shape data on a moving object, which is generated based images based on image capturing from a plurality of viewpoints; and a generation unit configured to generate a virtual viewpoint image based on three-dimensional shape data acquired by the acquisition unit ([0002]-[0003]).
the acquisition unit acquires three-dimensional shape data on an object generated in the past, which behaves as a moving object during a part of a period of the image capturing, base on that the object that behaves as a moving object during a part of a period of the image capturing becomes motionless.
However Kirk discloses for static or non-moving elements of the scene, previously received 3D geometry or texture data can be cached locally on the client, eliminating the need for redundant data transfers ([0033]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kirk into that of AAPA and to make the second generation unit to generate, based on that it is not possible for the first generation unit to generate three-dimensional shape data on an object that behaves as a moving object during a part of a period of the image capturing, the virtual viewpoint image based on three-dimensional shape data on the object generated in the past since Kirk teaches the 3D shape data are redundant data.

Regarding Claim 15, Kirk discloses a save unit configured to save, in a case where an object that behaves as a moving object during a part of a period of the image capturing becomes motionless, three-dimensional shape data on the object; and a generation unit configured to generate a virtual viewpoint image by using the saved three-dimensional shape data ([0033]).  The same reason to combine as taught in Claim 14 is incorporated herein.

17, Claim 17 is in similar scope to Claim 13 except in the format of “method”.  Therefore the rejection to Claim 13 is also applied to Claim 17.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Kirk et al. (US 2013/0321593 A1) as applied to Claim 15 above, and further in view of Tu (Segmentation of sows in farrowing pens, IET Image Processing, vol.8, Iss. 1 p.56-68, 2014).
Regarding Claim 16, AAPA modified by Kirk discloses saving three-dimensional shape data for motionless elements in the scene (Kirk [0033]).  But AAPA as modified fails to disclose a computation unit configured to find coordinates on a three-dimensional space of an element group representing a three-dimensional shape of the object, wherein the save unit saves, in a case where the coordinates found by the computation unit remain the same coordinates for a predetermined time, three-dimensional shape data corresponding to the found coordinates.
However Tu discloses tracking the simple behaviours of the sow such as position and orientation as well as movement (p.59 right column last paragraph) using algorighm as shown in Fig.2 (p.59) and inserting the distribution of a pixel at time t-1 back into the background model if the pixel is detected to be belonging to the foreground at time t for the motionless of the sow over a long time (p.63 right column second last paragraph).    Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to incorporate the teaching of Tu into that of AAPA and to include a computation unit configured to find coordinates on a three-dimensional space of an element group representing a three-dimensional shape of the object, wherein the save unit saves, in a case where the coordinates found by the computation unit remain the same coordinates for a predetermined time, three-dimensional shape data corresponding to the found coordinates in order to detect motionless elements using the algorithm taught by Tu in Fig.2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/YINGCHUN HE/Primary Examiner, Art Unit 2613